Exhibit 99.1 Contacts: John P. McLaughlin Jennifer Williams PDL BioPharma, Inc. Cook Williams Communications, Inc. 775-832-8500 360-668-3701 John.McLaughlin@pdl.com jennifer@cwcomm.org PDL BioPharma Completes Regular Quarterly Dividend Payment INCLINE VILLAGE, NV, March 12, 2013  PDL BioPharma, Inc. (PDL) (NASDAQ: PDLI) today announced that it has paid the March 12, 2013, regular quarterly dividend payment of $0.15 per share to all stockholders owning shares of PDL as of March 5, 2013, the record date. About PDL BioPharma PDL pioneered the humanization of monoclonal antibodies and, by doing so, enabled the discovery of a new generation of targeted treatments for cancer and immunologic diseases. Today, PDL is focused on intellectual property asset management, investing in new income generating assets and maximizing value for its shareholders. For more information, please visit www.pdl.com. NOTE: PDL BioPharma and the PDL BioPharma logo are considered trademarks of PDL BioPharma, Inc. # # #
